DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, 17, and 19, drawn to a method for delivering at least one component associated with a nanoparticle to a target tissue.
Group II, claim(s) 20-23, drawn to a method for preparing a drug delivery system. The examiner notes that Group II is understood to be drawn to a method of making nanoparticles capable of being used in the method of claim 1, but does not actually require that the steps of claim 1 be carried out.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a 
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group II is a method for making a gas-filled vesicle. The method of claim 20 does not appear to involve an inventive step in view of Unger (US 2001/0051131 A1). Unger is drawn to delivery of a bioactive agent with a drug delivery vehicle, as of Unger, title and abstract. Unger teaches the following, as of paragraph 0283, reproduced below.

[0283] To a solution of saline, propylene glycol and glycerol (8: 1: 1) were added DPPC, DPPE-PEG5000 and DPPA in a molar ratio of 82:8:10. The resulting mixture was heated to about 45° C. and filtered (0.22 µm). The filtered mixture was placed in a vial and allowed to cool to room temperature. The vial was placed under vacuum to evacuate any gas, after which the vial was pressurized with PFP. The vial was then sealed, placed on a shaker and agitated at room temperature to provide a solution of PFP-filled vesicles having a mean diameter of about 2.5 µm. The concentration of vesicles in the solution was about 1.5X109 vesicles/niL.

In the above-reproduced paragraph, DPPC, DPPE-PEG5000 and DPPA are lipids and PFP is perfluoropropane gas. While the above-reproduced method does not appear to include a step of adding a bioactive agent, Unger suggests the inclusion of a bioactive agent as of the title of Unger, as well as at least paragraph 0043. Unger teaches methods of combining the bioactive agent with the vesicle in paragraph 0058.
As such, Group II does not share a special technical feature with the instant claims of Group I. Therefore, the claims are not so linked within the meaning of PCT 

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant must elect a specific gas, as of claim 7.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each species of gas is a distinct chemical which lacks a special technical feature in view of Unger (US 2001/0051131 A1). Unger, which was discussed above, teaches gases as of paragraph 0079. Additionally, the different gases may have lacked a common special technical feature because different gases would have had differing abilities to release active agent in the absence of focused ultrasound.


Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder Information (Species Only)
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Additional Cited Prior Art
A review of the instant specification makes it appear that the subject matter disclosed in the instant specification is drawn to methods of making and using microbubbles with surface particles similar to a Pickering Emulsion. As relevant prior art in this regard, the examiner cites Mohamedi et al. (Langmuir, Vol. 28, 2012, pages 13808-13815). Mohamedi et al. (hereafter referred to as Mohamedi) is drawn to gold nanoparticles on the surface of microbubbles, as of Mohamedi, page 13808, title and abstract. 
Also as relevant, the examiner cites Mahalingam et al. (Langmuir, Vol. 31, 2015, pages 659-666). Mahalingam et al. (hereafter referred to as Mahalingam) is drawn to gold nanoparticle stabilized microbubbles, as of Mahalingam, page 659, title and abstract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612